Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is responsive to the amendment filed on 06/17/2022.  As directed by the amendment: new claims 28-34 have been added.  Thus, claims 1, 3-15 and 28-34 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 1-7, 9 and 11-15 rejected under U.S.C 102 (a) (1) as anticipated by Katrana et al. (2013/0018476) and claims 1 and 10 rejected under U.S.C 102 (a) (2) as anticipated by Sperling (11229524) have been considered but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The limitation “the size of the perimeter of the resection plane of the resected humerus is claiming the human body which is considered non-statutory subject matter.  The applicant is advised to change the claim language to include "configured to" or “adapted to."
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, 14 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “and/or” renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes.  Furthermore, the limitation “large enough” renders the claims indefinite since it' s a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 11, it is unclear as to how the second end of the rotation control feature is disposed adjacent to but spaced away from the collar.  Fig. 2 discloses the features 22A are coupled to the collar 20. 
Regarding claim 14, the limitation “and/or” renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes.  
Regarding claim 30, the limitation, "can be" renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes. 
Claims 3-10, 12-13, 15, 28-29 and 31-34 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11-15 and 28-34 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Winslow et al. (2010/0114326) “Winslow”. 
Regarding claim 1, as best understood, Winslow discloses a stemless humeral anchor (par. 0001 and Fig. 4), comprising: a first end 22 (as shown in Figs. 1F and 4) configured to be embedded in an exposed face of a resection plane of a proximal portion of a resected humerus (par. 0020 discloses a prosthesis for implantation in a humerus and par. 0051 discloses securely implanting the prosthesis in a resected portion of a humerus) and a second end 21 opposite the first end 22 (Figs. 1F and 4) wherein the face of the resection plane has a perimeter (as shown in Figs. 7A-7C which are fully capable of being for a humerus); a mating portion 211 comprising a central recess 23 extending from the second end 21 toward the first end 22 (as shown in Fig. 1F); a  collar 36 (Fig. 4) disposed at the second end 21 around the mating portion 211 (as shown in Fig. 4) and extending generally transverse to a longitudinal axis of the recess (the rim 36 extends transverse to the longitudinal axis of recess 23; Figs. 1F and 4), wherein outer periphery of the collar is configured to have a shape that closely matches the shape of the perimeter of the face of the resection plane of the humerus (as disclosed in Figs. 4 and 7A-7C; the collar is fully configured to perform this intended use), and/or wherein the collar is large enough to extend to, or extend nearly to, the perimeter of the face of the resection plane of the humerus when the stemless humeral anchor is placed in the face of the resection plane (structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use); and a rotation control feature 3 (Figs. 1F and 4) disposed between the collar 36 and the first end 22 (as shown in Figs. 1F and 4), wherein the rotation control features are configured to resist rotation of the stemless humeral anchor when the stemless humeral anchor is implanted (the arched appendages 3 are fully capable of performing this intended use); wherein at least a portion of the stemless humeral anchor is adapted for the humerus based upon pre-operative imaging (the structure of the anchor is fully capable of performing this intended use).
Furthermore, the claimed phrase “based upon pre-operative imaging” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 3, Winslow discloses wherein the collar extends to, or extends nearly to, the perimeter of the face of the resection plane of the humerus transverse to a longitudinal axis of the recess so that a periphery of the collar covers at least the medial calcar of the humerus of the specific patient plane (structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use; Fig. 4).
Regarding claim 4, Winslow discloses wherein the collar extends to, or extends nearly to, the perimeter of the face of the resection plane of the humerus transverse to a longitudinal axis of the recess so that a periphery of the collar covers substantially the entire exposed face of the resection plane of the humerus structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use; Fig. 4). 
Regarding claims 5-7 and 9, Winslow discloses a void filing protrusion (Figs. 1D and 4 disclose protrusions 331 that engage and fill bone void) disposed between the collar and the first end of the anchor (as shown in Figs. 1D and 4); the void filing protrusion is contiguous with the rotation control feature and extend circumferentially therefrom (the protrusions 331 extend from and are contiguous with features 3; Figs. 1D and 4); and the void filing protrusion comprises a porous shell (par. 0014-0016 disclose the anchor including the protrusions comprises a porous coating) and a bone void filling component configured to be disposed in the void filling protrusion (par. 0014-0016 disclose a porous metal coating on the anchor including the protrusions which is fully capable of being disposed in the protrusions 331). 
Regarding claim 11, as best understood, Winslow discloses wherein the rotation control feature 3 has a first end coupled with the first end of the anchor 22 (as shown in Figs. 3-4, the end of features 3 connects second end 22 of the anchor) and a second end (opposite end) disposed away from the first end of the anchor toward the second end 21 of the anchor (as shown in Figs. 3-4), the second end being disposed adjacent to but spaced away from the collar (as shown in Figs. 3-4, similar to Fig. 2 of the present invention).
Regarding claims 12-13, Winslow discloses wherein the rotation control feature has a first end coupled with the first end of the anchor and a second end coupled with the collar adjacent to the second end of the anchor (as shown in Figs. 3-4); wherein the rotation control feature 3 has a first end and a second end, the second end being coupled with the collar and the first end disposed away from the second end of the anchor 21 toward the first end 22 of the anchor (Figs. 3-4).
Regarding claim 14, Winslow discloses wherein the rotation control feature 3 comprises a plurality of arms projecting from the mating portion 211 and/or from the collar 36 distally of the collar (as shown in Fig. 4).
Regarding claim 15, Winslow discloses wherein the collar 36 is configured to rest on an exposed face following resection of a humerus (structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use; Fig. 4).
Regarding claims 28-29, as best understood, Winslow discloses the collar 36 matches the size of the perimeter of the resection plane of the resected humerus; the collar is configured such that when properly applied to the humerus, a maximum gap threshold between the collar and the resection plane of humerus is not exceeded (structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use; Fig. 4).
Regarding claim 30, as best understood, Winslow discloses wherein the maximum gap can be applied to the entire circumference of the resection plane of the humerus (structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use; Fig. 4).
Regarding claim 31, as best understood, Winslow discloses wherein the maximum gap is larger between the outer periphery of the collar and the perimeter of the resection plane of the humerus in zones not subject to stress shielding erosion (structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use; Fig. 4).
Regarding claims 32-34, Winslow discloses wherein the maximum gap is 4mm or less, between the outer periphery of the collar and the resection plane of the humerus at the medial calcar zone; wherein the maximum gap is 2mm or less between the outer periphery of the collar and the resection plane of the humerus at the medial calcar zone; wherein the maximum gap is 1mm or less between the outer periphery of the collar and the resection plane of the humerus at the medial calcar zone (structure of the collar 36 when placed in a resected humerus as shown in Figs. 7A-7C is fully capable of performing this intended use; Fig. 4).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (2010/0114326) “Winslow” in view of Rolfe et al. (7208222) “Rolfe”.  
Winslow discloses the claimed invention of claim 10; except for wherein the porous shell includes a thickness in a range of 0.75 mm to 1 mm thick and pore size in a range of 100 microns to 1000 microns.  However, Rolfe teaches a similar porous shell including a thickness in a range of 0.75 mm to 1 mm thick (col. 7, lin. 30-36 discloses a thickness of 0.025 mm to 25.4 mm) and pore size in a range of 100 microns to 1000 microns (col. 7, lin. 60-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the porous shell in Winslow to include a thickness in a range of 0.75 mm to 1 mm thick and pore size in a range of 100 microns to 1000 microns, as taught and suggested by Rolfe, for enhancing tissue ingrowth. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (2010/0114326) “Winslow” in view of Sperling (11229524). 
Winslow discloses the claimed invention of claim 10; except for wherein the rotation control feature comprises a plurality of arms and at least one of the arms comprises a larger radial extent than at least one other of the arms, based on the volume of bone of a corresponding portion of the humerus of the specific patient as determined from pre-operative imaging.  However, Sperling teaches a similar stemless humeral anchor (Fig. 3b) comprising rotation control feature (108, 110, 151-153; Fig. 3a-3c) comprises a plurality of arms and at least one of the arms 154 comprises a larger radial extent than at least one other of the arms (110; Fig. 3a; col. 9, lin. 42-51), based on the volume of bone of a corresponding portion of the humerus of the specific patient as determined from pre-operative imaging (col. 1, lin. 66- col. 2, lin. 25 discloses CT scan data). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the anchor in Winslow to include the rotation control feature comprises a plurality of arms and at least one of the arms comprises a larger radial extent than at least one other of the arms, based on the volume of bone of a corresponding portion of the humerus of the specific patient as determined from pre-operative imaging, as taught and suggested by Sperling, for providing a patient-specific implant designed to better fit the surrounding bone (col. 8, lin. 54-59 of Sperling). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774